NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50232

                Plaintiff-Appellee,             D.C. No. 3:12-cr-00002-MMA

 v.
                                                MEMORANDUM*
GEORGE ALBERTO BELTRAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      George Alberto Beltran appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Beltran contends that he is entitled to a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

defendant is eligible for a sentence reduction under section 3582(c)(2). See United

States v. Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009). Beltran is not eligible for a

sentence reduction because his sentence was not “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). Rather, his sentence was based on the statutory mandatory minimum

under 21 U.S.C. § 960(b)(1)(B). Thus, the district court properly denied relief.

See Paulk, 569 F.3d at 1095.

      Beltran’s additional claims are not cognizable under section 3582(c)(2). See

Dillon v. United States, 560 U.S. 817, 831 (2010) (alleged sentencing errors are

“outside the scope of the proceeding authorized by § 3582(c)(2)”).

      AFFIRMED.




                                          2                                   16-50232